         Case 3:17-cv-04414-JST Document 176 Filed 04/09/19 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
                                        Civil Minutes

 Date: April 9, 2019                                                        Judge: Jon S. Tigar

 Time: 52 minutes

 Case No.        3:17-cv-04414-JST
 Case Name       Symantec Corporation, et al. v. Zscaler, Inc.

 Attorneys for Plaintiffs:       Kurt M. Pankratz
                                 Bryan D. Parrish

 Attorneys for Defendant:        David J. Rosen
                                 Katie Lynn Joyce
                                 Leo Lam

 Deputy Clerk: William Noble                                  Court Reporter: Katherine Sullivan

                                       PROCEEDINGS

Claim construction hearing.

                                   RESULT OF HEARING

   1. Claim construction hearing held. The Court will issue a written order and set a further
      case management conference.
